Citation Nr: 1609177	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-37 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.

In November 2012, the Veteran testified before the undersigned Veterans Law Judge via video teleconference with the Waco, Texas regional office.  A transcript of that hearing is contained in the claims file.

In February 2013 the Board remanded this claim for service connection to the Agency of Original Jurisdiction (AOJ) for further development.  That development having been completed, this claim is once again before the Board for further appellate consideration.

The Board also notes that additional evidence has been received into the claims file since the last adjudication of this claim in the June 2013 supplemental statement of the case.  However, in January 2016 the Board received a brief from the Veteran's representative in which  AOJ consideration of this additional evidence was waived.  Accordingly, the Board is able to adjudicate this claim.

This claim has been processed using a paper record, as well as the electronic Veterans Benefits Management System and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's chronic bronchitis is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for chronic bronchitis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In this case, the Veteran first filed this claim in December 2007.  In January 2008, the Veteran was provided written notice of the evidence and information necessary to substantiate a claim for service connection.  The Veteran was also advised of his responsibilities in obtaining relevant evidence, and he was advised of what evidence the VA would obtain.  This letter also provided the Veteran with information on establishing a disability rating and effective date in accordance with Dingess/Hartman.  Accordingly, the Board finds that the VA has satisfied its duty to notify under the VCAA.

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA medical records, and identified private treatment records have been obtained and considered.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board also notes that, as was discussed above, this claim was previously remanded by the Board in February 2013 in order to obtain any outstanding medical records that may exist and in order to afford the Veteran a VA examination of his respiratory condition.  That being so, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In this case, subsequent to the remand, the Veteran was provided a letter in March 2013 which requested that he provide authorizations for the release of information for any health care records from the facility in Juarez, Mexico that the Veteran discussed during his hearing testimony.  However, the Veteran never responded to this request.  Thus, the RO has complied with the February 2013 remand order by requesting authorizations for release from the Veteran.  That the Veteran did not return any such authorizations does not detract from the RO's compliance with the remand.  Furthermore, the RO has also complied with the remand order by offering the Veteran the April 2013 VA respiratory examination that is associated with the claims file.  

As for that examination, the Board remand ordered the examiner to "discuss the significance, if any, of" several topics.  First, the examiner was ordered to discuss the significance of a January 1968 entry in the Veteran's service treatment records indicating an upper respiratory infection. The Board also ordered the examiner to discuss the Veteran's 1969 separation examination in which his lungs were found normal and he denied any history of chronic cough, shortness of breath, asthma, or colds.  Additionally, the Board ordered the examiner to discuss the Veteran's examinations at Texas Tech University Health Sciences Center between 1997 and 2003, as well as his diagnoses of bronchitis in the VA Healthcare records beginning in August 2003.  The Board also ordered the examiner to discuss the Veteran's history of smoking, as well as his exposure to herbicides during service.  Lastly, the Board ordered the examiner to discuss any significance of the Veteran's statements, and the statements of his family, as to the history of his cough.

With that directive from the Board, the April 2013 examiner reported that in forming his report he had considered all of the records in the claims file, which included those specifically identified by the Board.  The examiner then went on to specifically discuss the Veteran's in-service upper respiratory infection, his history of smoking, his gastroesophogeal reflux disease diagnosis, the statements of the Veteran and his family, and the chronicity of his symptoms and diagnoses, as will be discussed in greater detail below.  

This examination, and the corresponding examination report, are found to be in substantial compliance with the Board's remand order, as the Board ordered the examiner to discuss the significance, if any significance existed, of the identified pieces of evidence.  The fact that the examiner did not specifically discuss each topic identified in the Board's prior remand indicates only that the examiner found those topics left undiscussed to be insignificant to warrant individual discussion.  Furthermore, this opinion is found to be adequate to decide this issue, as it is predicated on a review of the claims file, which includes the Veteran's statements, his available service treatment records, and post-service treatment records, as well as those items specifically identified by the Board.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations and opinions has been met.  Accordingly, the examiner substantially complied with the remand order, and no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. At 104 (2008).

The Board also notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the RO Decision Review Officer/Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the elements of the claim necessary to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, such as private treatment records from a facility in Juarez, Mexico where the Veteran received some treatment.  The VLJ also discussed an additional VA examination with the Veteran.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

The foregoing requirements being satisfied in this case, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In this case, the Veteran contends that his respiratory disorder was caused by his exposure to herbicides while serving along the Demilitarized Zone (DMZ) in Korea during his time in service.  See page 2 of Board Hearing Transcript. However, the VA is obligated to consider all potential theories of entitlement implicated in a given case, and not only those theories offered by the Veteran.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Accordingly, the Board must consider whether the Veteran's disability is entitled to presumptive service connection for his disability, as delineated in 38 C.F.R. § 3.309.  However, chronic bronchitis is not a chronic disease listed under § 3.309(a), nor is it a disease presumptively linked to herbicide exposure under § 3.309(e), and so the Veteran is not entitled to presumptive service connection for his chronic bronchitis. See 38 C.F.R. § 3.309; Walking v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this case, the Veteran's service treatment records contain no evidence that he experienced any bronchitis during his time in-service.  In fact, the Veteran's service treatment records note only that in January 1968 he contracted an upper respiratory infection.  However, bronchitis is a lower respiratory disability, and so there is no indication that the Veteran's disability onset during service.  That being the case, the Board must consider a direct service connection for the Veteran's chronic bronchitis.

Direct service connection of a disability is determined through competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In forming this decision, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical evidence and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, lay evidence is only competent when a layperson (1) is competent to identify the medical condition; (2) is reporting a contemporaneous medical diagnosis; or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Finally, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran was diagnosed with chronic bronchitis in August 2003.  The record also contains subsequent affirmations of this diagnosis in September 2004, January 2007, and September 2010.  Furthermore, the record also contains reports of specific bronchitis incidents throughout the Veteran's recent medical history. 

Additionally, the Veteran was afforded a VA examination in April 2013.  During this examination the Veteran reported that he had experienced a non-productive cough since 1969, and since that time, he has experienced two to three instances per year of coughing that lasts for two to three days and is treated with over-the-counter medications.  Additionally, the examiner, after examining the Veteran and reviewing the entirety of the claims file, offered his opinion that the Veteran's chronic bronchitis was less likely than not caused by his service, including his exposure to herbicide.  In reaching this conclusion, the examiner noted the Veteran's long history of smoking which he said was much more likely to be the cause of the Veteran's lower respiratory inflammation.  The examiner also noted that the Veteran also suffers from gastroesophogeal reflux disease, which could account for some of the Veteran's cough, and he referenced the multiple normal chest x-rays contained in the file.

The claims file also contains statements from the Veteran's mother, sister, and brother.  Each of these statements relates that the Veteran has experienced a regular and chronic cough since his separation from service.  These letters also state that the Veteran's cough has not been curable since his return from service. 

In light of this evidence, there is very little doubt that the Veteran does suffer from chronic bronchitis, given the repeated and confirmed diagnoses contained in the record, which are supported by repeated specific incidents of bronchitis and the corroborating statements of the Veteran's family members.

What is more, the Veteran's exposure to herbicides during his service is also not in question in this case.  In fact, the Veteran's exposure has been conceded in this case due to his proximity to the DMZ during his military service, and so the presence of an in-service event is also well established in this case.  The Veteran also testified that he had a cough in service and has had a persistent cough ever since.  

Thus, only the nexus between the Veteran's disability and his service is in doubt in this case.  To that end, the statement from the VA examiner is highly probative in this case, as it was offered by a medical professional who had reviewed the entirety of the Veteran's claims file.  He offered alternative theories for the cause of the Veteran's persistent cough and bronchitis.  Moreover, this statement is highly probative in light of the clear rationale provided by the examiner in forming his medical opinion as to the etiology of the Veteran's chronic bronchitis.  

These statements from the Veteran's family members, however, while highly credible, are not probative to the question of any nexus between his disability and his service.  These statements speak only to the continuity of the Veteran's symptoms since his return from service, which is not at issue in this case given that chronic bronchitis, is not a chronic disease subject to presumptive service connection.  Thus, these statements offer no evidence as to the etiology of the Veteran's disability.  As such, while these statements do assist in establishing that the Veteran currently suffers from chronic bronchitis, these statements offer no evidence to establish any nexus between the Veteran's exposure to herbicides and his disability.  

Accordingly, the weight of the probative evidence is against any nexus between the Veteran's exposure to herbicide and his chronic bronchitis, and there is insufficient evidence in this case to establish a direct service connection for the Veteran's chronic bronchitis.  

Because the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not implicated, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for chronic bronchitis is denied.



____________________________________________
MAJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


